      Case 4:16-cv-01419 Document 83 Filed on 07/02/21 in TXSD Page 1 of 4




                                In the United States District Court
                                 for the Southern District of Texas
                                          Houston Division

 United States of America ex rels.
 Lisa Powell and Marybel Picazo,
 Plaintiffs

 v.                                                Civil Action No. 4:16-cv-01419

 Dr. Lubor Jarolimek and Orthopedic Care
 Center,
 Defendants



                                     Relators’ Status Report

       Relators Lisa Powell and Marybel Picazo submit this Status Report.

       1.      As previously reported, the parties continue settlement negotiations, but have not

reached a settlement to date.

       2.      In furtherance of the settlement negotiations and the preparation of this matter for

trial (should this case not settle), Relators have requested complete patient files. Realtors believe

that they need this information to fully evaluate and hopefully settle the claims herein. Realtors

also believe that both the Government and the Court will require this material to evaluate and

hopefully approve any proposed settlement herein.

       3.      As the Court may recall, while Defendant Orthopedic Care Center’s electronic

back-up transcription records were produced for only certain patients, Defendants have stated that

they are unable to produce the balance of such patients’ files due to water damage from Hurricane

Harvey. Accordingly, Relators are seeking complete patient records directly from Medicare by

way of a third-party subpoena for same.
      Case 4:16-cv-01419 Document 83 Filed on 07/02/21 in TXSD Page 2 of 4




       4.      To facilitate this third-party production of patient files, the Court entered

confidentiality and protective Orders containing certain language required by Centers for Medicare

and Medicaid Services (“CMS”). And Relators immediately forwarded the signed Orders to CMS.

       5.      Thereafter, counsel for CMS requested certain additional information such as

verification of the categories of requested documents and the applicable time frames for

production, and counsel for Relators have worked with counsel for CMS to confirm and provide

the requested information.

       6.      On June 8, 2021, this Court ordered Relators to report the status of the production

of the subpoenaed records from CMS by July 2, 2021. On July 1, 2021, CMS produced an initial

batch of documents. Relators downloaded the documents, marked them “confidential-attorneys’

eyes only,” and forwarded same to defense counsel for review. Although Relators’ document

review is not yet complete, the initial batch of documents appears to include documents in the

following categories:

               a.       appeals,

               b.       customer service logs, and

               c.       claims overview spreadsheets.

CMS indicated its record service, Novitas, will produce the remainder of the subpoenaed

documents on July 16, 2021.

       7.      Accordingly, Relators respectfully request that the Court extend the deadline for

the parties to file a joint status report to the Court to August 2, 2021. This will allow adequate time

for CMS to complete its production and for the parties to receive, process, and review the full

production.




                                                  2
      Case 4:16-cv-01419 Document 83 Filed on 07/02/21 in TXSD Page 3 of 4




        For these reasons, the Relators respectfully request that the Court extend the deadline for

the parties to submit a joint status report to August 2, 2021. And finally, the Relators request all

other relief to which they are justly entitled.

                                                      Respectfully submitted,

                                                      Meade & Neese LLP

                                                      /s/ Wayne Collins
                                                      D. John Neese, Jr.
                                                      Attorney in Charge
                                                      Texas Bar No. 24002678
                                                      Federal Bar No. 22641
                                                      Samuel B. Haren
                                                      Texas Bar No. 24059899
                                                      Federal Bar No. 1743266
                                                      Wayne D. Collins
                                                      Texas Bar No. 00796384
                                                      Federal Bar No. 21258
                                                      2118 Smith Street
                                                      Houston, Texas 77002
                                                      Tel: (713) 355-1200
                                                      jneese@meadeneese.com
                                                      sharen@meadeneese.com
                                                      wcollins@meadeneese.com

                                                      Attorneys for Relators




                                                  3
     Case 4:16-cv-01419 Document 83 Filed on 07/02/21 in TXSD Page 4 of 4




                                    Certificate of Service

       I hereby certify that on July 2, 2021, a true and correct copy of the foregoing has been
served via the Court's ECF System and via email as follows:

       Andrea M. Johnson               Via ECF
       Kane Russell Coleman & Logan PC
       5051 Westheimer, Tenth Floor
       Houston, Texas 77056

       James Ardoin                        Via ECF
       ArdoinLaw, PPLC
       2118 Smith
       Houston, TX 77002

       Andrea E. Belgau                    Via ECF
       Assistant United States Attorney
       1000 Louisiana, #2300
       Houston, TX 77002
       Andrea.belgau@usdoj.gov

       Susan Arenella                       Via ECF
       Assistant Attorney General
       Office of the Texas Attorney General
       Civil Medicaid Fraud Division
       P. O. Box 12548
       Austin, TX 78711-2548
       Susan.arenella@oag.state.tx.us

                                                   /s/ Wayne Collins _
                                                   Wayne Collins




                                              4
